Citation Nr: 0710428	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-36 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability

4.  Entitlement to service connection for stomach disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2003, a statement of the case 
was issued in November 2003, and a substantive appeal was 
received in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a September 2003, statement from the veteran, he indicated 
that he was in receipt of benefits from the Social Security 
Administration (SSA) for his service-connected post-traumatic 
stress disorder (PTSD) and other service-connected 
disabilities.  As it is unclear whether such records pertain 
to the issues currently in appellate status, the Board has 
determined that the RO should attempt to obtain the veteran's 
SSA records.

The veteran has claimed entitlement to service connection for 
low back and bilateral knee disabilities.  Although rather 
vague, he contends that these disorders are related to 
carrying equipment during combat.  In light of the veteran's 
status as a combat veteran and a recipient of the Purple 
Heart, and in acknowledgement of 38 C.F.R. § 3.304(d) (2006), 
the Board finds that the veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
low back and bilateral knee disabilities.  

The veteran has claimed entitlement to service connection for 
a stomach condition, on a direct basis and secondary to his 
service-connected PTSD.  It is not clear whether the veteran 
has a current stomach disability, nor the etiology of any 
such disability.  Thus, the veteran should be scheduled for a 
VA examination to assess the nature and etiology of any 
stomach disability, to include whether any such disability is 
due to his service-connected PTSD.  

Finally, in light of these issues being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if the service connection claims 
are granted, and that an effective date for the award of 
benefits will be assigned if an increase is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request all records 
associated with the veteran's claim for 
Social Security disability benefits, to 
include all administrative 
determinations and copies of all 
medical records associated with the 
claim.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of any current 
low back and bilateral knee disabilities.  
A pertinent medical history should be 
obtained.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays 
if deemed medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current low back disability is 
causally related to service or any 
incident therein;

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current right knee disability is 
causally related to service or any 
incident therein; 

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current left knee disability is 
causally related to service or any 
incident therein. 

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  The RO or AMC should schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of any 
current stomach disability.  A pertinent 
medical history should be obtained.  It 
is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any stomach disability is due to service 
or any incident therein;

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
that any stomach disability was caused or 
aggravated by his service-connected PTSD.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

5.  After completion of the above, the RO 
or AMC should review the expanded record 
and determine if any of the benefits 
sought are warranted.  The veteran should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




